Broyles, P. J.
The defendant was on trial for burglary, and the fact,, relied upon by the State for his conviction, was that he was found in recent possession of articles stolen from the burglarized premises at the time of the burglary. In view of this fact, and of the further fact that the evidence did not demand the defendant’s conviction, the majority of this court hold that it was reversible error for the court to instruct the jury, in substance, that th.e accused must satisfy the jury that he came into possession of the stolen articles honestly. Falvey v. State, 85 Ga. 157 (11 S. E. 607); Cornwall v. State, 91 Ga. 277 (7), 283 (18 S. E. 154). The Writer, while agreeing that this instruction was inaccurate, .does not think that it requires a new trial when it is considered in the light of the charge as a whole.

Judgment reversed.


Bloodworth and Harwell, JJ., concur; Broyles, P. J., dissents.